Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on January 30, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least JP 2009 248,081 A as a primary, inventive step “Y”-type reference against the Applicants’ claims in the Written Opinion associated w/ PCT/JP2018/005944 (i. the Applicants’ parent application).  The international examiner submitted that this JP 2009 248,081 A described a process and system for purifying exhaust gas comprising the features of providing a gas turbine (11); a heat recovery unit (13) (which the international examiner also labeled a “boiler”); an auxiliary boiler (15), which combusts a portion of the exhaust gas emitted from the gas turbine; and also a carbon dioxide recovery unit (17): please note at least paragraph number 29 as well as the figure 2 described in this JP 2009 248,081 A.  The international examiner conceded that this JP 2009 248,081 A did not describe the provision of a denitrification unit (as embraced in the scope of at least the Applicants’ independent claims), but considered such a difference to be obvious in as much as JP 2004 019,484 A already discloses the provision of a denitrification device associated w/ a heat recovery boiler.
The U. S. examiner notes that US 2009/0252659 A1 is the English equivalent of JP 2009 248,081 A, and (therefore) the U. S. examiner will address the teachings of this JP 2009 248,081 A via its English equivalent (US 2009/0252659 A1).  Regarding the Applicants’ independent claim 1, this US 2009/0252659 A1 does not teach or suggest the Applicants’ claimed branching off of a second exhaust 
Thus, regardless of whether or not the secondary reference (JP 2004 019,484 A) discloses the denitrification of a gas within a heat recovery boiler, the teachings of the primary reference (JP 2009 248,081 A/US 2009/0252659 A1) are fundamentally flawed when compared to the base process and system for treating the exhaust gases (absent the acknowledged lack of a denitrifications step) set forth in all of the Applicants’ independent claims.  Hence, the U. S. examiner will not offer any rejections against any of the Applicants’ independent claims based on the teachings provided in these discussed US 2009/0252659 A1 or JP 2004 019,484 A references or any of the other references of record.
The search of the U. S. examiner did not produce any references that are any more relevant than the art already provided in the Written Opinion or in the Applicants’ IDS filed on Jan. 30, 2019.  Hence, no PTO 892 forms are being provided w/ this office action.
In conclusion, all of the Applicants’ claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736